                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


ANGELA M. KRUEGER,

                   Plaintiff,
                                                     Case No. 19-cv-553-pp
      v.

NANCY A. BERRYHILL,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
             PREPAYING THE FILING FEE (DKT. NO. 4)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 4.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff did not file her

affidavit on the court’s current form, but the form she filled out states that for

the last twelve months she had $1,280 per month in income (from employment,

$600; child support, $500; and public assistance $180). Dkt. No. 4 at 2. The

plaintiff also indicates that next month she expects $300 less from her


                                          1
employment. Id. The plaintiff says that she has $200 in a checking/savings

account, and a 2010 Pontiac G6 worth $5,000. Id. at 3. The plaintiff has a 15-

year-old daughter who relies on her for support, monthly expenses of $950,

and has spent $300 for expenses or attorney fees associated with this case. Id.

at 4-6. The plaintiff says, “I have debts I don’t currently pay because I am

trying to survive.” Id. at 6. The plaintiff has demonstrated that she cannot pay

the $350 filing fee and $50 administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      In her complaint, the plaintiff states that the decision finding her not

disabled is not in accordance with the purpose and intent of the Social Security

Act; not in accordance with the evidence, but contrary to it; and is not

supported by substantial evidence and is contrary to law. Dkt. No. 1 at 2. At

this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for




                                          2
the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 4.

      Dated in Milwaukee, Wisconsin this 22nd day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
